     Case 1:19-cv-01334-NONE-SAB Document 48 Filed 09/10/21 Page 1 of 2


 1

 2

 3

 4

 5

 6

 7

 8                                    UNITED STATES DISTRICT COURT

 9                         FOR THE EASTERN DISTRICT OF CALIFORNIA

10

11    RAYMOND ANGLIN,                                  No. 1:19-cv-01334-NONE-SAB (PC)

12                       Plaintiff,

13            v.                                       ORDER ADOPTING FINDINGS AND
                                                       RECOMMEDATIONS AND DENYING
14    M. PRATTI, et al.,                               DEFENDANTS’ MOTION FOR SUMMARY
                                                       JUDGMENT ON ISSUE OF EXHAUSTION
15                       Defendants.
                                                       (Doc. Nos. 35, 47)
16

17

18           Plaintiff Raymond Anglin is appearing pro se and in forma pauperis in this civil rights
19   action pursuant to 42 U.S.C. § 1983. This matter was referred to a United States Magistrate
20   Judge pursuant to 28 U.S.C. § 636(b)(1)(B) and Local Rule 302.
21           On May 13, 2021, the assigned magistrate judge issued findings and recommendations
22   (Doc. No. 47) recommending that defendant’s motion for summary judgment for failure to
23   exhaust the administrative remedies (Doc. No. 35) be denied. The findings and recommendations
24   further recommended granting summary judgment to plaintiff on the issue of exhaustion sua

25   sponte. The findings and recommendations were served on the parties and contained notice that

26   objections were to be filed within thirty days. (Id. at 11–12.) No objections were filed and the

27   time to do so has now passed.

28   /////
                                                       1
     Case 1:19-cv-01334-NONE-SAB Document 48 Filed 09/10/21 Page 2 of 2


 1          In accordance with the provisions of 28 U.S.C. § 636(b)(1)(B) and Local Rule 304, this

 2   court has conducted a de novo review of this case. Having carefully reviewed the entire file, the

 3   court finds the findings and recommendations to be supported by the record and proper analysis.

 4   The court notes that district courts may enter partial summary judgment on the issue of

 5   exhaustion under the Prisoner Litigation Reform Act to nonmovant plaintiffs when the defendants

 6   had moved for summary judgment on exhaustion and had full and fair opportunity to litigate the

 7   issue. Albino v. Baca, 747 F.3d 1162, 1176–77 (9th Cir. 2014) (remanding to district court with

 8   instructions to enter summary judgment to plaintiff on issue of exhaustion where plaintiff was

 9   nonmovant).

10          Accordingly:

11            1. The May 13, 2021 findings and recommendations (Doc. No. 47) are adopted in full;

12            2. Defendants’ motion for summary judgment (Doc. No. 35) is denied;

13            3. Summary judgment on the issue of exhaustion is entered for plaintiff; and

14            4. The matter is referred back to the magistrate judge for further proceedings.

15   IT IS SO ORDERED.
16
        Dated:     September 10, 2021
17                                                     UNITED STATES DISTRICT JUDGE

18

19

20
21

22

23

24

25

26
27

28
                                                      2
